          Case 2:19-cv-05072-NIQA Document 52 Filed 09/17/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    TERRY RICHARDSON                                 :             CIVIL ACTION
              Plaintiff                              :
                                                     :             NO. 19-5072
                 v.                                  :
                                                     :
    ILYA DIDOK, et al.                               :
              Defendants                             :

                                               ORDER

        AND NOW, this 17th day of September 2020, upon consideration of Defendants’ motion

for partial judgment on the pleadings, [ECF 39], Plaintiff’s response in opposition thereto, [ECF

45], and the amended complaint, [ECF 18], it is hereby ORDERED that, for the reasons set forth

in the accompanying Memorandum Opinion, the motion is GRANTED.                             Accordingly,

JUDGMENT is entered in favor of Defendants and against Plaintiff, with respect to Plaintiff’s

Fourteenth Amendment Equal Protection (Selective Enforcement) claim at Count III of Plaintiff’s

amended complaint.1

        It is further ORDERED that Plaintiff’s request for leave to amend is DENIED.



                                                BY THE COURT:


                                                /s/ Nitza I. Quiñones Alejandro
                                                NITZA I. QUIÑONES ALEJANDRO
                                                Judge, United States District Court




1
        The remaining counts of Plaintiff’s amended complaint (Counts I, II, and IV) remain viable at this
time.
